Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 23 are objected to because of the following informalities:  “mounted on the distal end” should be changed to --mounting on the distal end--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “a main pressure chamber” is recited twice so it is not clear which main pressure chamber is the antecedent basis for “the main pressure chamber” in the second to last line of the claim. 
Claim 12 is indefinite because “a main pressure chamber” is recited twice so it is not clear which main pressure chamber is the antecedent basis for “the main pressure chamber” in the sixth to last line of the claim. 
Claim 12 is indefinite because the pump outlet in the fourth to last line lacks antecedent basis in the claims. 
Claim 14 is indefinite because “a main pressure chamber” is recited twice so it is not clear which main pressure chamber is the antecedent basis for “the main pressure chamber” in line 12 of the claim. 
Claim 14 is indefinite because the control valve of line 7 lacks antecedent basis in the claims. 
Claim 14 is indefinite because the pump outlet of line 15 lacks antecedent basis in the claims. 
Claim 19 is indefinite because “a main pressure chamber” is recited twice so it is not clear which main pressure chamber is the antecedent basis for “the main pressure chamber” in the fourth to last line of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7322392 to Hawes.

Regarding claims 1 and 2, Hawes discloses a valve body with a pump inlet chamber (receiving chamber for 42), a pump outlet chamber (receiving space for 44) (48 is the pump), an air inlet 24, a pump inlet port (space with 67), a first check valve 42 and second check valve 44, a pump outlet port (space immediately above the end of the lead line for 54), a main pressure chamber (space extending from 28 to 58), a relief valve 30 in a control chamber (receiving space for valve 30), the inlet for the relief valve in communication with the main chamber (via 32), the outlet communicates with the atmosphere (via 34).
Regarding claim 3, Hawes discloses the valve body of claim 1 which is shaped like a cup. 
Regarding claim 6, this subject matter concerns the process by which the product is made so it does not receive patentable weight apart from what is already discussed above for claim 1. See MPEP 2113.
Regarding claim 9, Hawes discloses that the main chamber is in communication with a manual fill assembly 58 at an outer end of the valve body (see Fig. 4).
Regarding claim 10, Hawes discloses an internal passageway (space for 58) configured for mounting on the end of the valve stem (as evident from Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawes in view of US Patent 8991456 to Gobinath.
Regarding claims 4 and 5, Hawes sets forth the valve of claim 1 but does not disclose a cap having detents that latch onto an outer rim of the valve body. Gobinath discloses such (see 28 in Fig. 3C). It would have been obvious to incorporate such with the motivation of securing a filter and securing filter housing to the valve body as such detents are well known in the art of securing caps to bodies. 
Allowable Subject Matter
Claim 11 is allowed.
Claims 12, 14, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 8, 13, 15-18, and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding the reasons for indicating allowable subject matter, regarding the independent claims, the main pressure chamber of Hawes is purposefully isolated from the pump inlet chamber by 44 when 44 is closed and by the plunger rod when 44 is open. Therefore, Hawes does not disclose the subject matter of the independent claims other than claim 1.
Regarding Lin, and the remarks of 9/11/20 regarding common ownership, Examiner recommends corresponding the common ownership with the filing date according to MPEP 2154.02(c). Presently, there is not a date implicitly or explicitly set forth in the statement within the remarks. Examiner simply recommends adding such to the statement as outlined in the MPEP below (bold / underlined portion). This portion (2154.02(c)) is reproduced below:
A clear and conspicuous statement by the applicant (or the applicant's representative of record) that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention will be sufficient to establish that the AIA  35 U.S.C. 102(b)(2)(C)  exception applies. Likewise, when relying on the provisions of pre-AIA  35 U.S.C. 103(c), the applicant (or the applicant's representative of record) can provide a similar statement required to disqualify the cited prior art. The applicant may present supporting evidence such as copies of assignment documents, but is not required to do so. Furthermore, the Office will not request corroborating evidence in the absence of independent evidence which raises doubt as to the veracity of such a statement. The statement under AIA  35 U.S.C. 102(b)(2)(C)  will generally be treated by Office personnel analogously to statements made under pre-AIA  35 U.S.C. 103(c). See MPEP § 2146.02, subsection II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617